DYNAMIC PIEZOCATALYST SYSTEM
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “However, Applicant submits FIG. 3 of Xu et al. is a "view of the Perovskite structure of PZT" (col. 3, lines 18-19) and to interpret the atomic structure of PZT as a "layered piezo-electric system" goes beyond the broadest reasonable interpretation of claim 1.
Stated differently, given the "layered piezo-electric system" disclosed and taught in the present application, one skilled in the art would not equate an atomic structure of PZT as being a layered piezo-electric system. Accordingly, for at least this reason Applicant submits Xu et al. fails to disclose a "layered piezo-electric system" and the Office has failed to provide a prima facie case of obviousness for the rejection of claim 1 under 35 U.S.C. 103.”
The Examiner traverses. The claim language of claim 1 states a “layered piezo-electric system” which is broad in itself. Does the “overlayer” make the system “layered” or is it the material itself? The Applicant does not explain this and as such the Examiner is giving “layered” the broadest reasonable interpretation.
The Applicant discloses: “In addition, the Office has acknowledged that Xu et al. fails to disclose "a metal catalyst overlayer disposed on a piezo-electric substrate" and has narrowly cited paragraphs [0133]-[0138] and FIG. 20 of Gidwani et al. for disclosing this feature. However, Gidwani et al. is directed to an energy conversion device (Abstract) and teaches one skilled in the art that the "emissions of phonons generated by catalytic reactions are converted into electrical current by piezo-electric effects within materials as the phonons impact the materials" (par. [0 133]). Also, Gidwani et al. discloses that as "reactants interact with the catalytic layer 2001 [in FIG. 20], phonons generated by the reactions are conducted into the piezoelectric material 2003" and "[a]s a result a potential is induced in the piezoelectric material 2003 at the electrical contacts 2002." (par. [0136]). Accordingly, Gidwani et al. teaches one skilled in the art that a catalyst layer is used to provide phonons to a piezo-electric substrate so that electricity is generated. Stated differently, Gidwani et al. teaches one skilled in the art that a catalyst layer is used to produce a desired effect in a piezo-electric substrate and not that a piezo-electric substrate is used to provide a desired effect in a catalyst layer.”
The Examiner traverses. The “desired effect” as stated by Applicant is not reflected in the claim language. 
The Applicant discloses: “In addition, Xu et al. uses vibration (mechanical energy) of a piezo-electric material such that the piezo-electric material itself acts a catalyst and covering the piezo-electric material with a catalyst overlayer as taught in Gidwani et al. would destroy the intended operation of the invention disclosed in Xu et al. Accordingly, Applicant submits one skilled in the art would not be motivated to combine the teachings of Gidwani et al. with the teachings of Xu et al. in order to arrive at the method recited in claim 1.”
The Examiner traverses. The Applicant has not thoroughly explained how the combination would destroy the intended operation of the invention disclosed in Xu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729